                                        Case 2:16-bk-17463-ER        Doc 1406 Filed 12/17/18 Entered 12/17/18 11:39:07            Desc
                                                                       Main Document    Page 1 of 11


                                         1   SAMUEL R. MAIZEL (Bar No. 189301)
                                             samuel.maizel@dentons.com
                                         2   JOHN A. MOE, II (Bar No. 066893)
                                             john.moe@dentons.com
                                         3   DENTONS US LLP
                                             601 South Figueroa Street, Suite 2500
                                         4   Los Angeles, California 90017-5704
                                             Telephone:    (213) 623-9300
                                         5   Facsimile:    (213) 623-9924

                                         6   Attorneys for Debtor,
                                             GARDENS REGIONAL HOSPITAL
                                         7   AND MEDICAL CENTER, INC.

                                         8                               UNITED STATES BANKRUPTCY COURT
                                         9                                CENTRAL DISTRICT OF CALIFORNIA
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500




                                                                                  LOS ANGELES DIVISION
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11
         DENTONS US LLP




                                        12   In re                                               Case No. 2:16-bk-17463-ER
           (213) 623-9300




                                        13   GARDENS REGIONAL HOSPITAL AND                       Chapter 11
                                             MEDICAL CENTER, INC., dba GARDENS
                                        14   REGIONAL HOSPITAL AND MEDICAL                       DECLARATION OF BRIAN WALTON IN
                                             CENTER,                                             SUPPORT OF DENTONS’ FINAL
                                        15               Debtor.                                 APPLICATION FOR ALLOWANCE AND
                                                                                                 PAYMENT OF COMPENSATION AND
                                        16                                                       REIMBURSEMENT OF EXPENSES AS
                                                                                                 DEBTOR’S COUNSEL
                                        17
                                                                                                 Hearing:
                                        18                                                       Date:     December 19, 2018
                                                                                                 Time:     10:00 A.M.
                                        19                                                       Location: Courtroom 1568
                                                                                                           255 East Temple Street
                                        20                                                                 Los Angeles, California 90012
                                                                                                 Judge:    Hon. Ernest M. Robles
                                        21

                                        22                                DECLARATION OF BRIAN WALTON
                                        23            I, Brian Walton, declare as follows.
                                        24            1.     Until approximately October 10, 2018, I was the Chairman of the Board of
                                        25   Directors of Gardens Regional Hospital and Medical Center, Inc., dba Gardens Regional Hospital
                                        26   and Medical Center (“Gardens”).
                                        27            2.     The Debtor retained Dentons US LLP to act as its counsel in the above referenced
                                        28   bankruptcy case (the “Chapter 11 Case”).

                                                                                             1
                                             109835888\V-1
Case 2:16-bk-17463-ER         Doc 1406 Filed 12/17/18 Entered 12/17/18 11:39:07                 Desc
                                Main Document    Page 2 of 11



   1            3.     As the Chairman of the Board of Directors, I have spent significant amounts of time

   2   working with attorneys at Dentons in the Chapter 11 Case. The Chapter 11 Case was filed on

   3   June 6, 2016, so I have been directing and observing Dentons' representation of the Debtor for

   4   more than two years.

   5            4.     I have reviewed Dentons US LLP 's Final Application For Allowance And Payment

   6   Of Compensation And Reimbursement Of Expenses and the accompanying Declaration of

   7   Samuel R. Maizel [Docket No. 1385] (the "Final Application"). The Final Application requests

   8   affirmation of the previous award to Dentons of fees totaling $3,179,815.60 and reimbursement of

   9   expenses totaling $109,170.60, incurred during the period from June 6, 2016, through May 31,

  10   2018, and allowance of fees of $100,000 (after a fee reduction of $70,361.00) and expenses of

  11   $26,390.87, for the period June 1, 2018, through October 9, 2018. The total amount requested by

  12   Dentons for the entire period is $3,415,377.07.

  13            5.     I am informed and believe that the fees incurred and expenses awarded to Dentons

  14   through May 31, 2018, already have been paid. I am informed and believe that there are more than

  15   sufficient funds to pay the remaining fees due Dentons, as well as pay the remaining fees due the

  16   other Professionals.

  17            6.     I approve and support the Final Application.

  18            I declare under penalty of perjury under the laws of the United States of America that the

  19   foregoing is true and correct.

  20            Executed this 17th      day of December, at Los Angeles, California.

  21
                                                               g4-e;a-e-   (it/CI   11i
  22                                                          BRIAN WALTON
  23

  24

  25

  26

  27

  28

                                                          2
       109835888\V-1
       Case 2:16-bk-17463-ER                     Doc 1406 Filed 12/17/18 Entered 12/17/18 11:39:07                                       Desc
                                                   Main Document    Page 3 of 11


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is Suite
2500, 601 South Figueroa Street, Los Angeles, California 90017-5704.

A true and correct copy of the foregoing document entitled (specify): Declaration Of Brian Walton In Support Of Dentons’
Final Application For Allowance And Payment Of Compensation And Reimbursement Of Expenses As Debtor’s Counsel
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below.

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 17, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Paul F. Ready #107469                                                           Counsel for All State County Mutual Insurance Co., et al.,
Leslie A. Tos #299520                                                             Laura Arroyo, et al., Nelson Fermaint & Manuel Ramirez
Farmer & Ready                                                                  T: 805 541 1626 / F: 805 541 0769
1254 Marsh Street                                                               E: pfready/latos/tamara@farmerandready.com
P.O. Box 1443
San Luis Obispo, CA 93406

Roman Shkodnik #285152                                                          Counsel for Mario Alvarado, Creditor
David Yeremian & Associates Inc.                                                T: 818 230 8380 / F: 818 230 0308
535 North Brand Boulevard, Suite 705                                            E: roman.shkodnik@gmail.com
Glendale, CA 91203-1989

Stuart I. Koenig #102764                                                        Counsel for Anthem Blue Cross of California/Janet Andrea,
Leech Tishman Fuscaldo & Lampl, Inc.                                              Managing Associate General Counsel
200 South Los Robles Avenue, Suite 210                                          T: 626 796 4000 / F: 626 795 4000
Pasadena, CA 91101                                                              E: skoenig@leechtishman.com
Gerald N. Sims #099133                                                          Counsel for BETA Risk Management Authority
Pyle Sims Duncan & Stevenson APC                                                T: 619 687 5200 / F: 619 687 5210
401 B Street, Suite 1500                                                        E: jerrys@psdslaw.com
San Diego, CA 92101

Daniel R. Schimizzi                                                             Counsel for Beckman Coulter, Inc. & Bernstein Burkley PC
Bernstein Burkley PC                                                            T: 412 456 8100 / F: 415 456 8135
Gulf Tower, Suite 2200                                                          E: dschimizzi/cwirick@bernsteinlaw.com
707 Grant Street
Pittsburgh, PA 15219

John P. Desmond #176430                                                         Counsel for Blue Cross Blue Shield of Michigan, Inc.
Dickinson Wright PLLC                                                           T: 775 343 7500 / F: 844 670 6009
100 West Liberty Street, Suite 940                                              E: jdesmond@dickinsonwright.com
Reno, NV 89501

David Reiss                                                                     Counsel for Brookville Advisory LLC
Brookville Advisory LLC                                                         T: 646 517 6571 / F: 646 448 5133
124 Grove Avenue, Suite 339                                                     E: dreiss@brookvilleadvisory.com
Cedarhurst, NY 11516-2328




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                       Case No. 2:16-bk-17463-ER
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                            1
104562420\V-1
       Case 2:16-bk-17463-ER                     Doc 1406 Filed 12/17/18 Entered 12/17/18 11:39:07                                       Desc
                                                   Main Document    Page 4 of 11


Mary H. Rose #084700                                                            Counsel for Buchalter Nemer, P.C. & Promise Garden
Buchalter, APC                                                                    Lending Company, Inc.
1000 Wilshire Boulevard, Suite1500                                              T: 213 891 0700 / F: 213 896 0400
Los Angeles, CA 90017                                                           E: mrose/salarcon@buchalter.com

Kenneth K. Wang #201823                                                         Counsel for California Department of Health Care Services
Office of the Attorney General                                                    & California Department of Public Health
300 South Spring Street, Suite 1702                                             T: 213 897 2451 / F: 213 897 2805
Los Angeles, CA 90013                                                           E: kenneth.wang@doj.ca.gov
Lawrence J. Hilton #156524                                                      Counsel for Cerner Health Services, Inc.
One LLP                                                                         T: 949 502 2876 / F: 949 258 5081
4000 MacArthur Boulevard, East Tower, Suite 500                                 E: lhilton@onellp.com
Newport Beach, CA 92660-2517

Louis J. Cisz III #142060                                                       Counsel for Cerritos Gardens General Hospital Company
Nixon Peabody LLP                                                               T: 415 984 8200 / F: 415 984 8300
One Embarcadero Center, 18th Floor                                              E: lcisz@nixonpeabody.com
San Francisco, CA 94111

Emily Platt Rich #168735                                                        Courtesy NEF
Manuel A. Boigues #248990                                                       T: 510 337 1001 / F: 510 337 1023
Weinberg Roger & Rosenfeld                                                      E: erich/mboigues/bankruptcycourtnotices
1001 Marina Village Parkway, Suite 200                                                   @unioncounsel.net
Alameda, CA 94501-1091

Dawn M. Coulson #154085                                                         Courtesy NEF
Epps & Coulson LLP                                                              T: 213 929 2390 / F: 213 929 2394
707 Wilshire Boulevard, Suite 3000                                              E: dcoulson/cmadero@eppscoulson.com
Los Angeles, CA 90017

George E. Schulman #064572                                                      Courtesy NEF
Richard K. Diamond #070634                                                      T: 310 277 0077 / F: 310 277 5735
Danning Gill Diamond & Kollitz, LLP                                             E: gschulman/rdiamond@dgdk.com
1900 Avenue of the Stars, 11th Floor
Los Angeles, CA 90067

Barry S. Glaser #070968                                                         Courtesy NEF
Steckbauer Weinhart LLP                                                         T: 213 229 2868 / F: 213 229 2870
333 South Hope Street, 36th Floor                                               E: bglaser/erhee@swesq.com
Los Angeles, CA 90071

R. David Jacobs #073545                                                         Courtesy NEF
Epstein Becker & Green PC                                                       T: 310 556 8861 / F: 310 553 2165
1925 Century Park East, Suite 500                                               E: djacobs@ebglaw.com
Los Angeles, CA 90067-2506

Amanda L. Marutzky #274376                                                      Courtesy NEF
Watt Tieder Hoffar & Fitzgerald LLP                                             T: 949 852 6700 / F: 949 261 0771
2040 Main Street, Suite 300                                                     E: amarutzky@watttieder.com
Irvine, CA 92614

Benjamin S. Nachimson #166690                                                   Courtesy NEF
Woolf & Nachimson, LLP                                                          T: 310 474 8776 / F: 310 919 3037
15300 Ventura Boulevard, Suite 214                                              E: ben.nachimson@wnlawyers.com
Sherman Oaks, CA 91403-5828


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                       Case No. 2:16-bk-17463-ER
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                            2
104562420\V-1
       Case 2:16-bk-17463-ER                     Doc 1406 Filed 12/17/18 Entered 12/17/18 11:39:07                                       Desc
                                                   Main Document    Page 5 of 11


Alan J. Stomel #124986                                                          Courtesy NEF
Alan J. Stomel, LC                                                              T: 310 651 1570 / F: 707 377 4097
P.O. Box 1457                                                                   E: alan.stomel@gmail.com
Bodega Bay, CA 95423

Wayne R. Terry #134685                                                          Counsel for De Lage Landen & De Lage Landen Financial
J. Alexandra Rhim #180636                                                         Services, Inc.
Hemar, Rousso & Heald, LLP                                                      T: 818 501 3800 / F: 818 501 2985
15910 Ventura Boulevard, 12th Floor                                             E: wterry/arhim@hrhlaw.com
Encino, CA 91436

Amelia Puertas-Samara                                                           Employment Development Department
Employment Development Department                                               T: 916 464 2888 / F:
P.O. Box 826880                                                                 E: itcdbgc@edd.ca.gov
Sacramento, CA 94280-0001

Talin Keshishian #201830                                                        Counsel for FUJIFILM Medical Systems U.S.A., Inc.
Brutzkus Gubner Rozansky Seror Weber LLP                                        T: 818 827 9000 / F: 818 827 9099
21650 Oxnard Street, Suite 500                                                  E: tkeshishian@bg.law
Woodland Hills, CA 91367

M. Reed Mercado #247318                                                         Counsel for Gardens Regional Hospital and Medical
Sheppard Mullin Richter & Hampton                                                 Center, Inc.
333 South Hope Street, 48th Floor                                               T: 213 617 5410 / F:
Los Angeles, CA 90071                                                           E: rmercado@sheppardmullin.com
Karl E. Block #112739                                                           Counsel for Harbor-Gardens Capital I, LLC & Paladin-
Loeb & Loeb LLP                                                                   Gardens Management LLC
10100 Santa Monica Boulevard, Suite 2200                                        T: 310 282 2225 / F: 310 510 6729
Los Angeles, CA 90067                                                           E: kblock@loeb.com
Douglas S Tilley #265997                                                        Counsel for Intuitive Surgical
Singer Bea LLP                                                                  T: 415 500 6080 / F: 415 500 6080
601 Montgomery Street, Suite 1950                                               E: dtilley@singerbea.com
San Francisco, CA 94111-2691

Joseph Corrigan                                                                 Counsel for Iron Mountain Information Management, LLC
Iron Mountain Information Management, LLC                                       T: 617 535 4744 / F: 617 451 0409
One Federal Street                                                              E: bankruptcy2@ironmountain.com
Boston, MA 02110-2012

Johnny White #269306                                                            Counsel for J.S.E. Emergency Medical Group, Inc.
Wolf Rifkin Shapiro Schulman & Rabkin                                           T: 310 478 4100 / F: 310 479 1422
11400 Olympic Boulevard, 9th Floor                                              E: jwhite@wrslawyers.com
Los Angeles, CA 90064-1582

Ivan L. Kallick #097649                                                         Counsel for KND Development 53, LLC
Manatt Phelps & Phillips, LLP                                                   T: 310 312 4000 / F: 310 312 4224
11355 West Olympic Boulevard                                                    E: ikallick@manatt.com
Los Angeles, CA 90064

John P. Kreis #103737                                                           Counsel for John P. Kreis, PC
1000 Wilshire Boulevard, Suite 570                                              T: 213 613 1049 / F: 213 330 0258
Los Angeles, CA 90017                                                           E: rmercado@sheppardmullin.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                       Case No. 2:16-bk-17463-ER
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                            3
104562420\V-1
       Case 2:16-bk-17463-ER                     Doc 1406 Filed 12/17/18 Entered 12/17/18 11:39:07                                       Desc
                                                   Main Document    Page 6 of 11


Nicole Sheth #227961                                                            Counsel for Kaufman Borgeest & Ryan, LLP
Kaufman Borgeest & Ryan, LLP                                                    T: 818 880 0992 / F: 818 880 0993
23975 Park Sorrento, Suite 370                                                  E: nsheth@kbrlaw.com
Calabasas, CA 91302-4022                                                                     [Removal requested 3 Aug 2018]
Steven J. Katzman #132755                                                       Counsel for Michael Lane & Official Committee of
Anne A. Uyeda #235306                                                             Unsecured Creditors
David M. Guess #238241                                                          T: 949 369 3700 / F: 949 369 3701
Anthony R Bisconti #269230                                                      E: skatzman/auyeda/dguess/tbisconti@bmkattorneys.com
Bienert Miller & Katzman, PLC
903 Calle Amanecer, Suite 350
San Clemente, CA 92673

Steven G. Polard #090319                                                        Counsel for Le' Summit Healthcare, LLC & Promise
Coleman & Horowitt, LLP                                                           Hospital of East Los Angeles, L.P.
1880 Century Park East, Suite 404                                               T: 310 286 0233 / F: 310 203 3870
Los Angeles, CA 90067                                                           E: spolard@ch-law.com
Howard N. Madris #157691                                                        Counsel for Lenders Funding, LLC
Law Office of Howard N. Madris APC                                              T: 310 277 0757 / F: 310 975 6757
424 South Beverly Drive                                                         E: hmadris@madrislaw.com
Beverly Hills, CA 90212

Jeffrey I. Golden #133040                                                       Counsel for Lobel Weiland Golden Friedman LLP & Official
Lobel Weiland Golden Friedman LLP                                                 Committee of Unsecured Creditors
650 Town Center Drive, Suite 950                                                T: 714 966 1000 / F: 714 966 1002
Costa Mesa, CA 92626                                                            E: jgolden/kadele/lfisk@lwgfllp.com
Gary F. Torrell #110016                                                         Counsel for Bill Nelson, RollinsNelson Grp, LLC,
David M. Reeder #133150                                                           RollinsNelson LTC Corp. & Vicki Rollins
Valensi Rose, PLC                                                               T: 310 277 8011 / F: 310 277 1706
1888 Century Park East, Suite 1100                                              E: gft/dmr@vrmlaw.com
Los Angeles, CA 90067

Tiffany Strelow Cobb                                                            Counsel for Nuance Communications, Inc.
Vorys Sater Seymour and Pease LLP                                               T: 614 464 6400 / F: 614 464 6350
52 East Gay Street                                                              E: tscobb@vorys.com
Columbus, OH 43215

Andrew H. Sherman                                                               Counsel for Official Committee of Unsecured Creditors
Boris I. Mankovetskiy                                                           T: 973 643 6982 / F: 973 643 6500
Sills Cummis & Gross PC                                                         E: asherman/bmankovetskiy@sillscummis.com
One Riverfront Plaza
Newark, NJ 07102

David W. Meadows #137052                                                        Counsel for Olympus Corp. of the Americas
Law Offices of D.W. Meadows                                                     T: 310 557 8490 / F: 310 557 8493
1801 Century Park East, Suite1235                                               E: david@davidwmeadowslaw.com
Los Angeles, CA 90067

Rebecca J. Price                                                                Counsel for Olympus Corp. of the Americas
Norris McLaughlin & Marcus, P.A.                                                T: 610 391 1800 / F: 610 391 1805
515 West Hamilton Street, Suite 502                                             E: rprice@nmmlaw.com
Allentown, PA 18101-1513




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                       Case No. 2:16-bk-17463-ER
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                            4
104562420\V-1
       Case 2:16-bk-17463-ER                     Doc 1406 Filed 12/17/18 Entered 12/17/18 11:39:07                                       Desc
                                                   Main Document    Page 7 of 11


Wendy A. Loo #176587                                                            Counsel for People of the State of California
Los Angeles City Attorney's Office                                              T: 213 978 7750 / F: 213 978 7711
200 North Main Street, Suite 900                                                E: wendy.loo@lacity.org
Los Angeles, CA 90012

Gary E. Klausner #069077                                                        Counsel for Roxbury Healthcare Services, LLC & Sycamore
Eve H. Karasik #155356                                                            Health Care Services, LLC
Kurt E. Ramlo #166856                                                           T: 310 229 1234 / F: 310 229 1244
Levene Neale Bender Yoo & Brill LLP                                             E: gek/ehk/kr@lnbyb.com
10250 Constellation Boulevard, Suite 1700
Los Angeles, CA 90067

Stephen A. Madoni #170652                                                       Counsel for Spine Surgical Implants, Inc.
Law Office of S.A. Madoni                                                       T: 949 723 7600 / F: 949 723 7601
3700 Newport Beach Boulevard, Suite 206                                         E: stevemadoni@aol.com
Newport Beach, CA 92663-3919

Leonard M. Shulman #126349                                                      Counsel for Strategic Global Management, Inc.
Shulman Hodges & Bastian LLP                                                    T: 949 340 3400 / F: 949 340 3000
100 Spectrum Center Drive, Suite 600                                            E: lshulman@shbllp.com
Irvine, CA 92618

Bruce M. Bunch #060705                                                          Counsel for Doug Sunstedt
Law Offices of Bruce M. Bunch APC                                               T: 818 707 8887 / F: 818 707 8884
200 North Westlake Boulevard, Suite 204                                         E: bruce/pam@bunchlawyers.com
Westlake Village, CA 91362

Rhonda S. Goldstein #250387                                                     Counsel for The Regents of the University of California
Univ. of CA Office of General Counsel                                           T: 510 987 9096 / F: 510 987 9757
1111 Franklin Street, 8th Floor                                                 E: rhonda.goldstein/lissa.ly@ucop.edu
Oakland, CA 94607-5200

Elan S. Levey #174843                                                           Counsel for U.S. Department of Health & Human Services
Office of the U.S. Attorney                                                     T: 213 894 3997 / F: 213 894 7819
Federal Building, Suite 7516                                                    E: elan.levey@usdoj.gov
300 North Los Angeles Street
Los Angeles, CA 90012

Dare Law #155714                                                                Counsel for U.S. Trustee (LA)
Hatty K. Yip #246487                                                            T: 213 894 4925 / F: 213 894 2603
Office of the U.S. Trustee                                                      E: dare.law/hatty.yip@usdoj.gov
915 Wilshire Boulevard, Suite 1850                                                      ustpregion16.la.ecf@usdoj.gov
Los Angeles, CA 90017

Andrew B. Goodman #267972                                                       Counsel for Jane Winter
Khouri Law Firm                                                                 T: 949 336 2433 / F: 949 387 0044
24012 Calle de la Plata                                                         E: agoodman@khourilaw.com
Laguna Hills, CA 92653-7623




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                       Case No. 2:16-bk-17463-ER
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                            5
104562420\V-1
       Case 2:16-bk-17463-ER                     Doc 1406 Filed 12/17/18 Entered 12/17/18 11:39:07                                       Desc
                                                   Main Document    Page 8 of 11


2. SERVED BY UNITED STATES MAIL: On (date) December 17, 2018, I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Wendi A. Horwitz #136021                                                        Office of the Attorney General
Office of the Attorney General                                                  T: 213 897 2178 / F:
300 South Spring Street, Suite 1702                                             E: wendi.horwitz@doj.ca.gov
Los Angeles, CA 90013-1256

Xavier Becerra                                                                  Office of the Attorney General
Attorney General of the State of California                                     T: 916 445 9555 / F:
Office of the Attorney General                                                  E:
1300 I Street, Suite 1142
Sacramento, CA 95814-2963

Consumer Law Section                                                            Office of the Attorney General
Attn: Bankruptcy Notices                                                        T: 415 703 5500 / F: 415 703 5480
455 Golden Gate Avenue, Suite 11000                                             E:
San Francisco, CA 94102-7020

Jennifer Kent, Director                                                         California Department of Health Care Services
California Department of Health Care Services                                   T: 916 464 4430 / F:
1501 Capitol Avenue, Suite 4510                                                 E:
Sacramento, CA 95814-5005

Employment Development Dept.                                                    Office of the Employment Development Dept.
722 Capitol Mall                                                                T: 866 333 4606 / F:
Sacramento, CA 95814-4703                                                       E:
Franchise Tax Board                                                             Franchise Tax Board
State of California                                                             T: 916 845 6500 / F:
300 South Spring Street, Suite 5704                                             E:
Los Angeles, CA 90013-1265

Constance Doyle                                                                 Health Care Ombudsman
Constance Doyle, LLC                                                            T: 310 357 1088 / F: 866 651 3390
21509 Anza Avenue                                                               E:
Torrance, CA 90503-6423

Internal Revenue Service                                                        Internal Revenue Service
300 North Los Angeles Street                                                    T: 213 576 3009 / F:
Los Angeles, CA 90012-3308                                                      E:
Internal Revenue Service                                                        Internal Revenue Service
600 Arch Street, Suite 1507                                                     T: 267 941 6800 / F:
Philadelphia, PA 19101-1695                                                     E:
Lori L. Purkey                                                                  Counsel for Stryker Financial & Stryker Instruments
Rose E. Bareham                                                                 T: 616 940 0553 / F: 616 940 0554
Purkey & Associates PLC                                                         E:
5050 Cascade Road S.E., Suite A
Grand Rapids, MI 49546-3707




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                       Case No. 2:16-bk-17463-ER
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                            6
104562420\V-1
       Case 2:16-bk-17463-ER                     Doc 1406 Filed 12/17/18 Entered 12/17/18 11:39:07                                       Desc
                                                   Main Document    Page 9 of 11


Beryl Weiner #047234                                                            Sycamore Healthcare Services LLC
Selvin & Weiner APC                                                             T: 310 07 1555 / F: 310 207 3666
12401 Wilshire Boulevard, 2nd Floor                                             E: bweiner@swlawyers.com
Los Angeles, CA 90025-1089

United States Attorney’s Office                                                 U.S. Attorney
Central District of California                                                  T: 213 894 2400 / F: 213 894 0141
312 North Spring Street, Suite 1200                                             E:
Los Angeles, CA 90012-2551

W. Jeffery Fulton #089527                                                       Counsel for U.S. Bank National Assn.
Law Office of W.J. Fulton                                                       T: 619 688 0018 / F: 619 688 0088
1545 Hotel Circle South, Suite 240                                              E: jeff@jefffultonlaw.com
San Diego, CA 92108-3414

Alex M. Azar II, Secretary                                                      U.S. Department of Health & Human Services
U.S. Department of Health & Human Services                                      T: 202 690 6610 / F: 202 690 7203
200 Independence Avenue, S.W.                                                   E:
Washington, DC 20201-0007

Angela M. Belgrove                                                              U.S. Department of Health & Human Services
Assistant Regional Counsel, Region IX                                           T: 415 437 8156 / F: 415 437 8188
U.S. Department of Health & Human Services                                      E:
90 7th Street, Suite 4-500
San Francisco, CA 94103-6705

U.S. Department of Justice                                                      U.S. Department of Justice
Office of the Attorney General of the United States                             T: 202 514 2000 / F: 202 307 6777
950 Pennsylvania Avenue, N.W.                                                   E:
Washington, DC 20530-0001

                                                     Requests for Special Notice & Pro Se

Amable R. Aguiliuz, Jr., M.D.                                                   T: 562 860 2442
21500 South Pioneer Boulevard, Suite 209
Hawaiian Gardens, CA 90716-2605

American Specialty Management Group                                             T: 209 248 7700
730 17th Street
Modesto, CA 95354-1209

Oren Ben Ezra
Suite 1000
1250 East Hallandale Beach Boulevard
Hallandale Beach, FL 33009-4636


John P. Desmond                                                                 Counsel for Blue Cross Blue Shield of Michigan
Dickinson Wright PLLC                                                           T: 775 343 7500 / F: 844 670 6009
100 West Liberty Street, Suite 940                                              E: jdesmond@dickinson-wright.com
Reno, NV 89501-1991

Marc Ferrel, President                                                          T: 202 574 5700
Bridgepoint Healthcare LLC
4601 Martin Luther King Jr. Avenue, S.W.
Washington, DC 20032-1131


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                       Case No. 2:16-bk-17463-ER
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                            7
104562420\V-1
       Case 2:16-bk-17463-ER                     Doc 1406 Filed 12/17/18 Entered 12/17/18 11:39:07                                       Desc
                                                  Main Document    Page 10 of 11


Eric Stone                                                                      T: 626 569 3724 / F: 626 927 9842
California Department of Public Health
Los Angeles East District Office
3400 Aero Jet Avenue, Suite 323
El Monte, CA 91731-2803

Darrell W. Clark                                                                Counsel for Cerner Health Services
Stinson Leonard Street LLP                                                      T: 202 785 9100 / F: 202 785 9163
1775 Pennsylvania Avenue, NW, Suite 800
Washington, DC 20006-4760

Aaron L. Durall                                                                 T: 954 741 0830 / F: 954 741 0832
Durall Capital Holdings
8411 West Oakland Park Boulevard, Suite 302
Sunrise, FL 33351-7357

James Hamada, M.D.                                                              T: 310 540 3145
21500 South Pioneer Boulevard, Suite 208
Hawaiian Gardens, CA 90716-2605

Stephen F. Biegenzahn                                                           Counsel for Kansas State Bank of Manhattan
Law Offices of S.F. Biegenzahn                                                  T: 818 451 4619
21860 Burbank Boulevard, Suite 360                                              E: steve@sfblaw.com
Woodland Hills, CA 91367-7406

Grace Su                                                                        T: 626 677 6488
Meiguo Realty Group, Inc.                                                       E: grace@meiguorealty.com
15713 Valley Boulevard
City of Industry, CA 91744-3932

Young Park                                                                      T: 855 462 3765 / F: 323 596 0600
NAEROK Group Int'l Inc.                                                         E: service@naerokgroup.com
3850 Wilshire Boulevard, Suite 302
Los Angeles, CA 90010-3234

Cherna Moskowitz, President                                                     T: 562 860 4003
Pioneer Carson Corp., General Partner
Cerritos Gardens General Hospital Company
21520 South Pioneer Boulevard, Suite 205
Hawaiian Gardens, CA 90716-2601

Robert L. Patterson                                                             T: 760 322 2275 / F: 760 322 2107
Slovak Baron Empey Murphy & Pinkney LLP                                         E: patterson@sbemp.com
1800 East Tahquitz Canyon Way
Palm Springs, CA 92262-7104

Mark Waxman                                                                     T: 310 701 1665
Gerald Kosai
Verity Health System
2200 West 3rd Street, Suite 200
Los Angeles, CA 90057-1935




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                       Case No. 2:16-bk-17463-ER
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                            8
104562420\V-1
       Case 2:16-bk-17463-ER                     Doc 1406 Filed 12/17/18 Entered 12/17/18 11:39:07                                       Desc
                                                  Main Document    Page 11 of 11


                                                               Creditor’s Committee

Rob Speeney                                                                     T: 614 533 3125
Cardinal Health 200, LLC                                                        E: rob.speeney@cardinalhealth.com
7000 Cardinal Place
Dublin, OH 43017-1091

Robert Zadek                                                                    T: 415 227 3585 / F: 415 227 3527
Lenders Funding, LLC                                                            E: rzadek@buchalter.com
55 Second Street, Suite 1700
San Francisco, CA 94105-3493

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 17, 2018, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than the next business day after the
document is filed.

Honorable Ernest M. Robles                                                       To the Judge’s Dropbox w/ NEF behind
U.S. Bankruptcy Court, Central District of California                            By Next Business Day [Trkg#________________]
Edward R. Roybal Federal Building and Courthouse                                 By Facsimile to ____________
255 East Temple Street, Suite 1560 / Courtroom 1568                              Proposed Order by Email to
Los Angeles, CA 90012-3542                                                            __________@cacd.uscourts.gov

Eric Weissman                                                                   T: 310 526 3323
Mary D. Lane                                                                    E: eweissman/marylane@wilshirepacificadvisors.com
Wilshire Pacific Capital Advisors LLC
8447 Wilshire Boulevard, Suite 202
Beverly Hills, CA 90211-3207

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


December 17, 2018              Frederick Kalve
 Date                          Printed Name                                  Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
                                                       Case No. 2:16-bk-17463-ER
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                            9
104562420\V-1
